10F-3 Report CGCM International Equity Investments 9/1/2008 through 8/31/2009 ID Issuer Name Trade Date Selling Dealer Total Amount Purchase Price % Received by Fund % of Issue (1) 1345 Mitsubishi UFJ Financial Group Inc. 12/9/2008 Morgan Stanley, JP 319,200 $1.00 0.046% 0.046% (1) Represents purchases by all affiliated mutual funds and discretionary accounts; may not exceed 25% of the principal amount of the offering. Other Participant Accounts Issue Amount Total Received All Funds 1345 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 0.00 697,000,000.00 319,200.00
